DETAILED ACTION
Claims 1-15 are pending in this Office action.
Claims 1, 4 and 11 are independent.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is Final.
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 recites: “selecting . .. a value from the set of possible values for at least one of the one or more operating parameters” This limitation, as drafted, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (note specification, [0048-0050], user selects values to configure the application). That is, other than reciting “at the remote device ” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process"' grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular the claim recites the additional elements of “receiving, at the remote device, operating parameter information for the application, wherein the operating parameter information includes one or more operating parameters and a set of possible values for each of the one or more operating parameters and wherein each of the set of possible values causes the application to interact differently with an operating system of the user device of “at the remote device” and "transmitting, from the remote device, the selected value for receipt by the user device”.
The “remote device” and “user device” are recited at a high level of generality, such that they amount to no more than mere instructions to apply the exemption using generic computer components.
The “receiving” step amounts to no more than insignificant extra-solution activity as discussed in MPEP 2106.05(g), re. pre-solution activity of gathering data for use in the claimed process. Further, the recitation of “ . . . operating parameter for the application, wherein the operating parameter information includes one or more operating parameters and a set of possible values for each of the one or more operating parameters and wherein each of the set of possible values causes the application to interact differently with an operating system of the user device' serves as only a generic link of the use of the judicial exception to particular technological environment or field of use. 
As discussed in MPEP 2105.05(h), “[hjowever, a common feature of many field of use limitations (as well as other types of nonmeaningful claim limitations) is an absence of integration into the claim as a whole. For example, the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not integrated into the claim, because it was merely an incidental or token addition to the claim that

Lastly, the “transmitting” step amounts to no more than insignificant extra-solution activity as discussed in MPEP 2106.05(g), ie. post-solution activity that is merely a nominal or tangential addition to the claim (transmitting the resulting selected values).
The additional elements when considered as a whole do not improve the functioning of a computer or any other technology or technical field. According to the specification, the technical problem is that the custom application control policies only have effect on Java applications and are predefined in Blackberry Enterprise Server, they cannot be defined by an application author. See paragraph 0003. The solution proposed by the applicant is to provide possible configuration settings for an application on a user device to a remote device and configuring the operating parameters of the application remotely based on the selected values. See, for example, paragraph 0014. See also Fig. 4 and relevant text. However, claim 4 does not recite any additional elements reflecting such technological improvement. In Claim 4, only the operating parameter information, not the application, is received. Values for the parameters are selected and transmitted for receipt by the user device. The claim does not recite the application actually being configured using the selected values. Also, there is no recitation that the application, once executed, will interact differently with the operating system of the user device.  

Also note that Claim 4 is similar to claim 2 in the example 40 where the combination of the additional elements do not integrate the judicial exception into a practical application when the improvement is not recited in the claim, (cf. claim 1 in example 40).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to a judicial exception.
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of tire abstract ilea into a practical application, the additional element of using one or more generic computing devices (i.e. the ‘'remote device"' and “the user device) to perform the method amounts to no more than mere instructions to apply the exception using generic computers. The additional elements of “receiving . . . operating parameter information” and “transmitting . . . the selected value"' amount to no more than well-understood, routine and conventional activity of receiving and transmitting data over a network (see MPEP 2106.05(d): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)...”). Further, as discussed above, the description of the “operating parameter information for the application” that is received only amounts to a generic link to a technological environment, or field of vise. These additional element(s), when considered 
Claims 1 and 11 are rejected for substantially the same reasons as claim 4.
Dependent claims 2, 6 and 15 merely recite the operating parameter includes at least a data type, default value and a description. The added limitations does not integrate the abstract idea into a practical application nor provide significantly more than the abstract idea because it merely defines the type of data the mental process is being performed on.
Dependent claims 3 and 8 merely recites the display the operating parameter and a set of possible values. The added limitations does not integrate the abstract idea into a practical application nor provide significantly more than the abstract idea because display data is a generic computer function MPEP 2106.05(b),
Dependent claims 5 and 14 merely recites the operating parameter originates from the first entity but does not provide sufficient details lobe considered to integrate the abstract idea into a practical application nor provide significantly more than the abstract idea.
Dependent claim 7 recites receiving the operating parameter information at a remote device that originates from the first entity for the first application and operating parameter information, which originates from a second entity for the second application. Merely receiving data can be performed mentally and is part of the abstract idea. The incorporation of the remote device first and second entity amount to no more than the inclusion of generic computer components, which do not integrate the abstract idea into a practical application or provide for significantly more than the abstract idea.
Dependent claim 9 further provides for storing the selected value in the remote device. Storing data does not integrate the abstract idea into a practical application or amount 
Dependent claims 10 and 12-13 further recites requesting from a repository, a current
version number of the parameter information, receiving the current version number, comparing the version number to the current version number received and requesting updated parameter information from the repository if the version number is not the same as the current version number received.
Requesting and comparing data can be performed mentally and fails into the mental process grouping of abstract ideas. Furthermore, the use of a data repository to store data does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea itself because a data repository is a generic computer component MPEP 2106.05(b).
Consequently, the claims are rejected as being directed to an abstract idea without being integrated into a practical application and not including additional limitations that amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie (US Patent Publication 2010/0242037 A1) in view of Adler (US Patent Publication 2011/0010759 A1) and further in view of Tan, et al. (US Patent 7,536,686 B2).1
The teachings of Xie, Adler and Tan from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
application 114] [0051-0052; permissions may be defined in access control lists for users and devices . . . may specify who or what is allowed access to the object . . . may contain entries that specify individual user or group rights to specific objects, such as a program],
each of which causes the application to interact differently with the operating system, the set of different values being defined by a first entity [0038-0039] [Fig 1; data store 124 (first entity)], the method comprising:
outputting at an user interface of a second entity remote from the first entity [Fig 1; domain server (second entity) is remote from the data store 124 (First entity)], one or more possible values in the set of possible values that are used to configure the application at the plurality of the user devices [0096; the server domain server which is the second entity), may have a graphical user interface by which an administrator (user) may selected the desired settings (the possible values) which are used to configure the application] [0011, 0091; the application is installed on the user devices], and
wherein the set of possible values are received from the first entity [0098; the domain server 304 may gather all of the software settings that may be applicable to the client 302]
[0048; a user may be granted a set of permissions and may allow or deny access to resources... settings for individual users may be stored in user settings 120 in the security management database], and the second entity is different from the plurality of the user devices [Fig 1; domain server (second entity)];
domain server (second entity)] and among the one or more possible values outputted at the second entity, a selected value that is used to configure the application at the plurality of the user devices [0098; the domain server 304 may gather all of the software settings that may be applicable to the client 302 (values outputted at the second entity)] [0048; a user may be granted a set of permissions and may allow or deny access to resources... settings for individual users may be stored in user settings 120 in the security management database], 
wherein the application, the operating parameter and the set of possible values have previously been registered with the second entity; and
transmitting, from the second entity to the plurality of user devices [domain server 102 is the second entity] [0011; client devices query the domain server 102 (second entity) and receive descriptions of software components] [0061, 0092; transmits from the domain server (second entity) to the client devices] [0100; domain server (second entity) transmits to clients],
the selected value that us used to configure the application at the plurality of user devices [Abstract; after identifying a component to install, the client application may download the component from a data store and install the component then configure individual user access to the component] [0100; the description of the software applicable to the client may be returned by the domain server 304 (second entity)] [0061; client configuration and application data is used to configure the application for the specific devices].
Xie does not explicitly teach that the first entity [application data store] is responsible for defining operating parameters. However, Adler teaches a similar system in which the set of different values for the operating parameters are defined by the first entity [0024; front end interfaces of the application store provide customized access to certain applications depending on an application store defined parameters (profile)] and further teaches that one or more applications are configured to interact directly with the operating system depending on the operating parameter [0029; authorization functionality may be provided by or in conjunction with an operating system of the device which determines whether the code has been authorized by a trusted authority].
Tan further teaches receiving at the user interface of the second entity and among the one or more possible values outputted at the second entity, a selected value that is used to configure the application at the plurality of the user devices [Column 2, lines 53-55; the device downloads from the server a customized value for a configuration parameter based on the devices and the database application] [Column 2, lines 60-Column 3, line 4],
wherein the set of possible values are received from the first entity, and the second entity is different from the plurality of the user devices [Column 2, lines 60-Column 3, line 4]; and
transmitting, from the second entity to the plurality of user devices [Column 2, lines 67-Column 3, line 4] the selected value that issued to configure the application on the plurality of user devices [Column 2, lines 67-Column 3, line 4] [Column 50, lines 43-45; Based on this report, a set of custom values are determined for one or more configuration parameters of the database application by the community server and sent to the 45 database appliance].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Xie and Adler. Xie teaches a method for using a remote entity to configure user applications on a user device. Xie teaches that in a corporate environment, different users should have different access levels or functionality in a user application and consequently that a corporate entity should have the ability to configure applications on a user’s devices tailored to the functionality appropriate for that user. 
Tan teaches another system and method for using customized values for installing configuring applications for specific user devices. It would have been obvious for one of ordinary skill in the art to use the customized values from Tan to configure installed applications
for particular devices as disclosed in Xie and Adler because one of ordinary skill would recognize the usefulness in using a value to identify a configuration that should be used for an application on a specific device. Furthermore, using values to identify device characteristics provides the expected result of allowing an application to be configured specifically for the particular user device.
	Regarding claim 4, Xie teaches a method of managing a configuration of an application installed on a plurality of user devices the application being configured to interact directly with an operating system via an operating parameter [Fig 1; application 114] [0051-0052; permissions may be defined in access control lists for users and devices . . . may specify who or what is allowed access to the object . . . may contain entries that specify individual user or group rights to specific objects, such as a program],
each of which causes the application to interact differently with the operating system, the set of different values being defined by a first entity [0038-0039] [Fig 1; data store 124 (first entity)], the method comprising:
outputting at an user interface of a second entity remote from the first entity [Fig 1; domain server (second entity) is remote from the data store 124 (First entity)] [0096; the server may have a graphical user interface], one or more possible values in the set of possible values that are used to configure the application at the plurality of the user devices [0096; the server domain server which is the second entity), may have a graphical user interface by which an administrator (user) may selected the desired settings (the possible values) which are used to configure the application] [0011, 0091; the application is installed on the user devices], and
wherein the set of possible values are received from the first entity [0098; the domain server 304 may gather all of the software settings that may be applicable to the client 302]
[0048; a user may be granted a set of permissions and may allow or deny access to resources... settings for individual users may be stored in user settings 120 in the security management database], and the second entity is different from the plurality of the user devices [Fig 1; domain server (second entity)];
receiving at the user interface of the second entity [Fig 1; domain server (second entity)] [0096; the server may have a graphical user interface] and among the one or more possible values outputted at the second entity, a selected value that is used to configure the application at the plurality of the user devices [0098; the domain server 304 may gather all of the software settings that may be applicable to the client 302 (values outputted at the second entity)] [0048; a user may be granted a set of permissions and may allow or deny access to resources... settings for individual users may be stored in user settings 120 in the security management database], 
wherein the application, the operating parameter and the set of possible values have previously been registered with the second entity; and
transmitting, from the second entity to the plurality of user devices [domain server 102 is the second entity] [0011; client devices query the domain server 102 (second entity) and receive descriptions of software components] [0061, 0092; transmits from the domain server (second entity) to the client devices] [0100; domain server (second entity) transmits to clients],
the selected value that us used to configure the application at the plurality of user devices [Abstract; after identifying a component to install, the client application may download the component from a data store and install the component then configure individual user access to the component] [0100; the description of the software applicable to the client may be returned by the domain server 304 (second entity)] [0061; client configuration and application data is used to configure the application for the specific devices].
Xie does not explicitly teach that the first entity [application data store] is responsible for defining operating parameters. However, Adler teaches a similar system in which the set of different values for the operating parameters are defined by the first entity [0024; front end interfaces of the application store provide customized access to certain applications depending on an application store defined parameters (profile)] and further teaches that one or more applications are configured to interact directly with the operating system depending on the operating parameter [0029; authorization functionality may be provided by or in conjunction with an operating system of the device which determines whether the code has been authorized by a trusted authority].
Tan further teaches receiving at the user interface of the second entity and among the one or more possible values outputted at the second entity, a selected value that is used to configure the application at the plurality of the user devices [Column 2, lines 53-55; the device downloads from the server a customized value for a configuration parameter based on the devices and the database application] [Column 2, lines 60-Column 3, line 4],
wherein the set of possible values are received from the first entity, and the second entity is different from the plurality of the user devices [Column 2, lines 60-Column 3, line 4]; and
transmitting, from the second entity to the plurality of user devices [Column 2, lines 67-Column 3, line 4] the selected value that issued to configure the application on the plurality of user devices [Column 2, lines 67-Column 3, line 4] [Column 50, lines 43-45; Based on this report, a set of custom values are determined for one or more configuration parameters of the database application by the community server and sent to the 45 database appliance].
Regarding claim 11, Xie teaches a method of providing operating parameter information for an application installed on a plurality of user devices [Devices 110 or 208] to a remote device [Fig 1; domain server 102] using a repository, the method comprising:
receiving, at the repository, the operating parameter information associated with the application [0062; domain server communications with the data store 124], 
wherein the operating parameter information includes one or more operating parameters and a set of possible values for each of the one or more operating parameters and each of the set of possible values causes the application to interact differently with an operating system of the plurality of user devices [0037; applications running on the device perform differently dependent on the level of functionality that is allowed for the user] [0038-0039; each user may have varying levels of access] [0051-0052; permissions may be defined in access control lists for users and devices . . . may specify who or what is allowed access to the object . . . may contain entries that specify individual user or group rights to specific objects, such as a program]; 
transmitting, from the repository, the operating parameter information to the remote device in response to the repository receiving a request from the remote device 0100; the description of the software applicable to the client may be returned by the domain server 304] [Abstract, after identifying a component to install, the client application may download the component from a data store and install the component then configure individual user access to the component] [0100; the description of the software applicable to the client may be returned by the domain server 304 (second entity)] [0061; client configuration and application data is used to configure the application for the specific devices];
outputting, at an user interface of the remote device remote from the repository [Fig 1; domain server (repository) is remote from the data store 124 (first entity)] [0096; the server may have a graphical user interface], one or more possible values in the set of possible values that are used to configure the application at the plurality of the user devices, the remote device is different from the plurality of the user devices [0096; the server (domain server which is the second entity), may have a graphical user interface by which an administrator (user) may selected the desired settings (the possible values) which are used to configure the application] [0011, 0091; the application is installed on the user devices] [0098; the domain server 304 may gather all of the software settings that may be applicable to the client 302]; and
receiving at the user interface of the remote device and among the one or more possible values outputted at the remote device [Fig 1; domain server (remote entity)], a selected value that the domain server 304 may gather all of the software settings that may be applicable to the client 302 (values outputted at the second entity)] [0048; a user may be granted a set of permissions and may allow or deny access to resources... settings for individual users may be stored in user settings 120 in the security management database], wherein the application, the operating parameter and the set of possible values have previously been registered with the remote device .
Xie does not explicitly teach that the first entity [application data store] is responsible for defining ore registering the set of possible values with the remote device.
However, Adler teaches a similar system in which the set of possible values are registered with the remote device [0024; front end interfaces of the application store provide customized access to certain applications depending on an application store defined parameters (profile)] and further teaches that one or more applications are configured to interact directly with the operating system depending on the operating parameter [0029; authorization functionality may be provided by or in conjunction with an operating system of the device which determines whether the code has been authorized by a trusted authority].
Tan further teaches receiving at the user interface of the remote device and among the one or more possible values outputted at the second entity, a selected value that is used to configure the application at the plurality of the user devices [Column 2, lines 53-55; the device downloads from the server a customized value for a configuration parameter based on the devices and the database application] [Column 2, lines 60-Column 3, line 4], and
transmitting, from the remote device to the plurality of user devices [Column 2, lines 67-Column 3, line 4] the selected value that issued to configure the application on the plurality of user devices [Column 2, lines 67-Column 3, line 4] [Column 50, lines 43-45; Based on this report, a set of custom values are determined for one or more configuration parameters of the database application by the community server and sent to the 45 database appliance].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Xie, Adler and Tan for the same reasons as disclosed above.
Claims 2, 3, 5-10 and 12-15 are rejected for the same reasons as disclosed above and in the previous Office action.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Xie, Adler and Tan for the same reasons as disclosed above.

Response to Arguments
Applicant's arguments filed 2 March 2021 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 U.S.C. §101, Applicant argues (a) claims 1, 4 and 11 do not directed to one or mental processes and (b) the rejection fails to consider the advantages provided by features of the claimed subject matter that amount to significantly more than the abstract idea.
Regarding argument (a), Applicant argues the claims are not directed to a mental process because the claims include recitations that the second entity receives a selected value from a set of possible values outputting the user interface of the second entity, and the selected value is transmitted to a plurality of user devices.  The Examiner respectfully disagrees.  First, Examiner notes that the claims are directed to the concepts of “selecting a value from a set of possible Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  Further, the description of the operating parameter information for the application that is received only amounts to a generic link to a technological environment or field of use.  These additional elements, when considered separately and in combination, do not amount to significantly more than the abstract idea itself.
Regarding argument (b), Applicant argues that the claims include additional elements that amount to significantly more than the abstract idea itself.  As disclosed above, the claims do include additional elements, but they do not amount to significantly more than the abstract idea.  The additional elements of “receiving . . . operating parameter information” and “transmitting . . . the selected value” amount to no more than well-understood, routine and conventional activity Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  Further, the description of the operating parameter information for the application that is received only amounts to a generic link to a technological environment or field of use.  These additional elements, when considered separately and in combination, do not amount to significantly more than the abstract idea itself.  Furthermore, the transmitting and receiving steps from the claim amount to no more than insignificant extra-solution activity as discussed in MPEP 2106.05(g), i.e. pre-solution activity of gathering data for use in the claimed process (receiving) or post-solution activity that is merely a nominal or tangential addition to the claim (transmitting the resulting selected values).  

Regarding the rejection under 35 U.S.C. §103, Applicant argues that the cited references do not teach (a) the second entity receives the selected value on the user interface of the second entity, and transmits the selected value to the plurality of user devices for configuring the application at the plurality of user devices or (b) the selected settings are transmitted to the plurality of user devices for configuring the installed application at the plurality of user devices.
Regarding the arguments, Xie teaches receiving a selected value on an interface for a domain server and transmitting it to user devices for configuring the subject application [0096; the server domain server which is the second entity), may have a graphical user interface by which an administrator (user) may selected the desired settings (the possible values) which are used to configure the application] [0011, 0091; the application is installed on the user devices] [Abstract; after identifying a component to install, the client application may download the component from a data store and install the component then configure individual user access to the component] [0100; the description of the software applicable to the client may be returned by the domain server 304 (second entity)] [0061; client configuration and application data is used to configure the application for the specific devices].
Tan further teaches receiving at the user interface of the second entity and among the one or more possible values outputted at the second entity, a selected value that is used to configure the application at the plurality of the user devices [Column 2, lines 53-55; the device downloads from the server a customized value for a configuration parameter based on the devices and the database application] [Column 2, lines 60-Column 3, line 4] and transmitting, from the second entity to the plurality of user devices [Column 2, lines 67-Column 3, line 4] the selected value that issued to configure the application on the plurality of user devices [Column 2, lines 67-Column 3, line 4] [Column 50, lines 43-45; Based on this report, a set of custom values are determined for one or more configuration parameters of the database application by the community server and sent to the 45 database appliance].



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	2 April 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Xie, Adler and Tan were cited as prior art references in the previous Office action.